Citation Nr: 1755209	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO. 15-00 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for recurrent tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1952 to June 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. Jurisdiction has since been transferred to the RO in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2017. A transcript of the hearing has been associated with the claims file.

The Board finds that a remand is required to the Agency of Original Jurisdiction (AOJ), as an addendum opinion is required to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. Further, the Board finds that the claims file is incomplete. Accordingly, the Board REMANDS this case for further evidentiary development and adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Board finds that additional development is needed before the Veteran's claim can be decided, as an addendum opinion is required in order to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In the November 2011 VA examination, the examiner opined that despite the Veteran's occupation as an airborne radio operator during the Korean War, his bilateral hearing loss and tinnitus are less likely than not caused by or a result of military noise exposure. In support of her opinion, the examiner cited to the Veteran's separation examination, at which Whisper Voice Testing indicated that the Veteran scored 15/15 that reflected normal hearing. The Board finds, however, that the Whisper Voice Test is not a reliable determination of hearing acuity or hearing loss. Further, as the Veteran's representative noted at the October 2017 hearing, the November 2011 examiner did not discuss an undated "Audiometer" chart in the Veteran's service treatment records, which appears to show some elevated readings in the Veteran's left ear. The examiner also failed to discuss the plane crash the Veteran reportedly experienced in January 1954, at which time he contends he was buried under rubble for several hours and incurred a concussion. As such, the examiner's rationale is insufficient, and requires an addendum opinion addressing the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Obtain an addendum opinion from an appropriate medical professional. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus had their onset in service or are otherwise related to service. In rendering this conclusion, the examiner must specifically discuss the Veteran's contentions regarding in-service onset of symptoms due to his occupation as an airborne radio operator during the Korean War, as well as the undated "Audiometer" chart contained in the Veteran's service treatment records. 

In addition, the examiner must specifically discuss any ramifications or effects that the reported January 1954 airplane crash may have had on the Veteran's bilateral hearing loss and tinnitus. 

In reaching her or his conclusions, the examiner is asked to remember that the Veteran's in-service exposure to acoustic trauma is conceded. The examiner must also remember that in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court of Appeals for Veterans Claims specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and her representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).





